Citation Nr: 1329586	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder, 
depression, adjustment disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1984, and from January 2003 to July 2003.  He also 
served in the U.S. Army National Guard for the State of 
Kansas from June 1998 through June 2005.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas.

For the reasons indicated below, the appeal must again be 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, adjustment disorder, and mood disorder.  A 
remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

During his July 2011 VA examination for mental disorders, 
the Veteran indicated that he had been awarded disability 
benefits from the Social Security Administration (SSA) in 
2008 based upon memory impairment and low back problems.  
The records relating to this SSA award are not found in the 
evidence of record.

Where there has been a determination that the Veteran is 
entitled to SSA benefits, the records concerning that 
decision are needed by the VA for evaluation of pending 
claims, and must be obtained.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO must make 
an attempt to obtain these records.
Moreover, given the passage of time, the RO must request and 
obtain any available updated treatment records relating to 
the Veteran.
 
Accordingly, the case is remanded for the following action:

1.  
Contact the Veteran and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in 
support of the issue on appeal.  
Specifically ask him to identify all VA 
and non-VA medical providers who have 
treated him for any psychiatric 
disorder since June 2009.  Regardless 
of the Veteran's response, the RO must 
attempt to obtain all pertinent records 
relating to the Veteran's award of 
disability benefits from SSA in 
approximately 2008.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to 
respond.  

2.  After completing the above actions, 
and any other development indicated by 
any response received as a consequence 
of the actions taken in the paragraphs 
above, readjudicate the issue on appeal.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.   After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  
No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


